Citation Nr: 0633443	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-18 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a dental disability 
involving the teeth numbered 6-10 and 22-27 for the purposes 
of receiving VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran had almost continuous active naval service from 
December 1972 to September 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that although the veteran requested a Board 
hearing in her July 2003 substantive appeal (VA Form 9), she 
specifically withdrew her request in an April 2004 VA Form 
21-4138, signed by her.  

In February 2005, the Board remanded this issue to the 
Appeals Management Center (AMC) in Cleveland, Ohio, for 
additional evidentiary development.  The case has since been 
returned to the Board for further appellate action.

The Board observes that, at the time of the February 2005 
remand, the veteran was also seeking service connection for 
tooth number 11.  However, that claim was resolved by an 
April 2006 rating decision granting service connection for 
tooth number 11 for dental treatment purposes.  


FINDINGS OF FACT

1.  The veteran does not have any current disability with 
respect to teeth numbered 6-10 and 23-26.

2.  Disabilities with respect to teeth numbered 22 and 27 
were not present in service and are not etiologically related 
to service.



CONCLUSION OF LAW

The requirements for service connection for a dental 
disability involving the teeth numbered 6-10 and 22-27 for 
the purposes of receiving VA outpatient dental treatment have 
not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 
C.F.R. §§ 3.303, 3.381, 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a dental 
disorder for the purposes of receiving VA dental treatment.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), are applicable to the 
veteran's claim.  They provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in August 2002, prior to its initial adjudication of 
the claim.  A supplemental letter was sent in May 2005, which 
specifically instructed the veteran to send any evidence in 
her possession.  The claim was then readjudicated in April 
2006.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the claimed dental disability, the Board 
finds that there is no prejudice to her in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The Board also notes that the veteran has been afforded a VA 
examination and service medical records and pertinent VA 
medical records have been obtained.  Neither the veteran nor 
her representative has identified any outstanding evidence, 
to include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.  

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection - dental claims

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  

Outpatient dental treatment may be authorized by the Chief, 
VA Dental Service, for the following categories:

Class I--those having a service-connected compensable dental 
disability or condition;

Class II (1)--those having a service-connected non-
compensable dental condition or disability shown to have been 
in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized the one-time correction of the service-connected 
dental condition if they had the required days of service and 
make application for treatment within 90 days of discharge;

Class II (2)--those having a service-connected non-
compensable dental condition or disability shown to have been 
in existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized the one-time correction of the service-connected 
dental condition if they had the required days of service and 
make application for treatment within one year of discharge;

Class II (a)--those having a service-connected non-
compensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma.  For the 
purpose of determining whether a veteran has Class II (a) 
eligibility for dental care, the term "service trauma" does 
not include the intended effects of treatment provided during 
service.  VAOPGCPREC 5-97.

Class II (b)--those having a service-connected non-
compensable dental condition or disability and who had been 
detained or interned as prisoners of war for a period of less 
than 90 days;

Class II (c)--those who were prisoners of war for 90 days or 
more;

Class II R (Retroactive)--any veteran who had made prior 
application for and received dental treatment from VA for 
non-compensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service;

Class III--those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability;

Class IV--those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability;

Class V--a veteran who is participating in a rehabilitation 
program under Chapter 31 of 38 U.S.C.;

Class VI--any veterans scheduled for admission or otherwise 
receiving care and services under Chapter 17 of 38 U.S.C. may 
receive outpatient dental care which is medically necessary.

See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161.



Analysis

The Board notes initially that the veteran does not appear to 
be seeking service connection for compensation purposes.  In 
her July 2003 substantive appeal, she indicated that she was 
seeking service connection for VA outpatient dental 
treatment.  She stated, "I simply want them repaired in 
order to keep them in place."  

Service connection for treatment purposes is available to 
those having a non-compensable dental condition or disability 
shown to have been in existence at time of discharge or 
release from active service, which took place after September 
30, 1981.  In such cases, the veteran may be authorized a 
one-time correction of the service-connected dental condition 
if the veteran had the required days of service and made 
application for treatment within 90 days of discharge.  
Clearly, the veteran did not make application within 90 days 
of discharge in this case.

However, 38 U.S.C.A. § 1712(a)(2) provides that a member of 
the Armed Forces who is to be released from service shall be 
given a written explanation of the eligibility requirements 
for VA outpatient dental treatment.  The explanation shall be 
signed by the member, or shall include a certification that 
the member refused to sign.  If there is no certification of 
record, the (90 day) time limit is not considered to have 
begun.  Mays v. Brown, 5 Vet. App. 302 (1993).  

A review of the service medical records does not reveal any 
written explanation of the eligibility requirements for VA 
outpatient dental treatment.  Therefore, the 90 day period is 
not considered to have begun.  The veteran's August 2002 
claim is therefore timely.  The question before the Board 
thus turns to whether the veteran falls into one of the 
categories of 38 C.F.R. § 17.161.  In this case, the only 
provision that is arguably applicable to the veteran is Class 
II (1), those having a service-connected non-compensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized the one-time correction of the service-connected 
dental condition if they had the required days of service.  

In April 2006, the veteran was afforded a VA dental 
examination.  The examiner noted current disabilities only 
with respect to teeth numbered 22 and 27.  In fact, the 
examiner specifically found that teeth numbered 23, 24, 25, 
and 26 were intact and had no periodontal disease.  

There is no competent medical evidence of record that 
establishes any current disability with respect to teeth 
numbered 6-10, and 23-26.  While the veteran asserts that all 
of her teeth are now decaying, this is in conflict with the 
findings of the April 2006 examiner.  The veteran is not a 
medical professional, and she is not competent to diagnose a 
dental disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  

The April 2006 examiner did diagnose disabilities with 
respect to teeth numbered 22 and 27.  He noted that tooth 
number 27 was fractured in 1999.  However, he found that, due 
to the passage of so many years between the 1983 surgical 
procedure and the fracture of tooth number 27, it was 
unlikely that there is any relationship between the two.  
Tooth number 22 was noted to have fractured in 2004, leaving 
a retained root, which was in need of extraction.  The 
examiner also found it unlikely that that this fracture was 
related to the 1983 surgical procedure. 

The veteran submitted an article describing complications 
arising from segmental osteotomies.  The Court has held that 
a medical article or treatise, "can provide important support 
when combined with an opinion of a medical professional," if 
the medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998).  In this case, however, the medical text evidence 
submitted by the veteran is not accompanied by the medical 
opinion of a medical professional.  Additionally, it fails to 
demonstrate with any degree of certainty a relationship 
between any current dental disabilities and the in-service 
osteotomy.  For these reasons, the Board finds that the 
medical text evidence does not contain the specificity to 
constitute competent evidence of the claimed medical nexus.  
See Sacks, 11 Vet. App. at 317; see Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  

There is in fact no competent medical evidence that purports 
to relate the recent fractures of teeth numbered 22 and 27 to 
the veteran's military service.  In essence, the evidence of 
a nexus between the veteran's current dental disabilities and 
her military service is limited to her own statements.  This 
is not competent evidence of the alleged nexus since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  Espiritu, 2 Vet. 
App. at 494.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.  


ORDER

Service connection for a dental disability involving the 
teeth numbered 6-10 and 22-27 for the purposes of receiving 
VA dental treatment is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


